PETROPLUS, JUDGE:
This claim was filed by Stipulation in the amount of $1,128.89 for customs duties paid by Claimant who was the Customs *85Agent in handling a shipment of certain physiological testing equipment ordered from Switzerland by the Coordinator of Operation Head Start, an Agent of the State appointed by the Governor of West Virginia. The equipment was received in the summer of 1985 and was used by the State Agencies in the program styled Operation Head Start. The shipment originally was thought to be duty free, but in October, 1965, the Customs Officials of the United States elected to impose the duties and Claimant was obligated to make payment in the amount of the claim on behalf of the State of West Virginia. There 'are no existing appropriations in Operation Head Start from which Claimant may be reimbursed.
The Attorney General answered admitting all of the above facts, which are set forth in the Notice of Claim, and stated that it was a claim that the State in good conscience should pay. B. J. Coffindaffer, the present Director of Federal-State Relations, by letter dated December 9, 1969, stated the claim was correct insofar as he could ascertain from available files.
It is the finding of this Court that the claim in equity and good conscience should be paid, and an award is accordingly made in the 'amount of $1,128.89 to reimburse the Claimant for the custom duties so paid.
Claim allowed in the amount of $1,128.89.